MEMORANDUM OF DECISION.
Terry Donovan appeals his conviction of unlawful sexual contact under 17-A M.R.S. A. § 255 (1983). We affirm the judgment of the Superior Court (Aroostook County; Pierson, J).
We find that the State adduced sufficient evidence at trial to enable a jury to rationally conclude beyond a reasonable doubt that the defendant was guilty of the crime charged. State v. Barry, 495 A.2d 825, 826 (Me.1985). We have repeatedly stated that a victim’s uncorroborated testimony may support a conviction in a sexual assault case provided such testimony is not “inherently improbable or incredible or failing the test of common sense.” State v. Dehetre, 539 A.2d 1097, 1102 (Me.1988) (quoting State v. Pelletier, 534 A.2d 970, 972 (Me.1987)).
The entry is:
Judgment affirmed.
All concurring.